This Cause coming on this Day to be heard (pursuant to the Order of this Court of the ninth of this Instant) on Bill and Answer, Mr. John Rutledge Solicitor for the Complainant opened the Scope and Nature of the Bill: and Mr. Charles Cotesworth Pinckney Solicitor for the Defendants  opened the Tenor and Scope of the Answers. The Court on hearing Counsel on both Sides, being divided in Opinion,14 took till Tuesday next to decree in this Cause.

 William Henry Drayton says: “In forming the Decree, the Court was equally divided. The late Governor and every other member having voted, Mr. Chief Justice Gordon denied [desired?] the Governor to give, as he termed it, the casting vote. I objected and declared that no Judge in the King’s dominions had two voices on the same question. The learned Chief Justice affirmed the contrary declaring that ‘in Westminster Hall whenever the Chief Justice and one Puisne were of one opinion, and the two other Puisnes of a contrary opinion; the Chief Justice and his Puisne always made the rule in the case.' The present Attorney General was called in to declare the proceedings upon a division in the Court — he at once silenced the learned Chief Justice — for, sir, the Attorney had really studied law.” (Gibbes, Documentary History 1764-1776, P- 43-)